A. J. WALKER, C. J.
The action in this case was not “founded on any instrument of writing ascertaining the plaintiffs demand.” The rendering of a" judgment final, without th'e intervention of a jury, was not authorized by the statute ; and, upon a principle -repeatedly announced in this court, such action on the part of the court below was erroneous.^Code, § 2366 , Moreland v. Ruffin, Minor, 18 ; Philips v. Malone, ib. 110 ; Byrne v. Harris, ib. 286 ; Petigrew v. Petigrew, 1 Stew. 850 ; Chapman v. Arrington, 3 Stew. 480; Kennon v. McRae, 3 St. & P. 249 ; Amason v. Nash, 24 Ala., 279; Beville v. Reese, 25 Ala. 451; Connoly v. Ala. & Tenn. Rivers Railroad Co., 29 Ala. 373.
Reversed and remanded..